        Case 8:21-cv-00768-JVS-KES Document 19 Filed 05/07/21 Page 1 of 1 Page ID #:90
 NAME, ADDRESS, AND TELEPHONE NUMBER OF ATTORNEY(S)
 OR OF PARTY APPEARING IN PRO PER
 Theane Evangelis, 213.229.7726
 Michael H. Dore, 213.229.7652
 Gibson, Dunn & Crutcher LLP
 333 South Grand Avenue, Los Angeles, CA 90071-3197

 Kristin A. Linsley, 415.393.8395
 Gibson, Dunn & Crutcher, LLP
 555 Mission Street, Suite 3000, San Francisco, CA 94105-0921
 ATTORNEY(S) FOR:    Defendant, Reddit, Inc.
                                                UNITED STATES DISTRICT COURT
                                               CENTRAL DISTRICT OF CALIFORNIA
Jane Doe on behalf of herself and all                                         CASE NUMBER:

others similarly situated                                                                           8:21-CV-00768
                                                              Plaintiff(s),
                                     v.
Reddit, Inc.
                                                                                             CERTIFICATION AND NOTICE
                                                                                               OF INTERESTED PARTIES
                                                             Defendant(s)                          (Local Rule 7.1-1)

TO:      THE COURT AND ALL PARTIES OF RECORD:

The undersigned, counsel of record for                                     Reddit, Inc.
or party appearing in pro per, certifies that the following listed party (or parties) may have a pecuniary interest in
the outcome of this case. These representations are made to enable the Court to evaluate possible disqualification
or recusal.
                (List the names of all such parties and identify their connection and interest. Use additional sheet if necessary.)

                        PARTY                                             CONNECTION / INTEREST
Jane Doe on behalf of herself and all others similarly situated Plaintiff
Reddit, Inc.                                                    Defendant




         May 7, 2021                                       /s/ Theane Evangelis
         Date                                              Signature


                                                           Attorney of record for (or name of party appearing in pro per):

                                                           Defendant Reddit, Inc.


CV-30 (05/13)                                           NOTICE OF INTERESTED PARTIES
